                     Case 1:20-cr-00521-CM Document 153 Filed 08/23/21 Page
                                                                        I   1 of 1
                     Case 1:20-cr-00521-CM Document 152 Filed 08/23/21 Page ·1 of 1

                               TALKIN, MUCCIGROSSO          &   ROBERTS,      L.L.P. 1
                                                 ATTORNEYS AT lAW
                                            40 EXCHANGE PLACE
                                                18TH FLOOR
                                          NEW YORK. NEW YORK 10005

                                                (212) 482-0007 PHONE
                                                  (212) 482-1303 FAX
                                                 WWW. TALKINLAW.COM
                                              EMAIL INFO@TALKIIHAW COM
                                                                                                      '
                                                                                                      i
                                                                                                 '    I
                                                                                                                  I
   MARYLAND OFFICE.
                                                                                             I ?i~i  NEW JERSEY!OFF1CE.
                                                                                                          i®   PLAZA 5


                                                                                ENIO                 ·'
5100 DORSEY HALl OR1VE
       SUITE 100                                                                                          iu}FINA CIU CENTER
ELLICOTT CITY, MO 21042

     410-964-0300
                                                                         \V~N\O
                                                                         ,\J\t                        I
                                                                                                           Y CITY,~NI 07311
                                                                                                          201-3•2-rsa5


                                                                                                      ' f
                                                                                                      !j </ -:Z3I
                                                                                                                  I   (   2-f
                                                                 August 23, 2021             I

       Honorable Colleen McMahon
       Chief United States District Judge
                                                                                                 q(i¢<v+zJ
                                                                                                   &. .,_, . . . . ._.,.~
       Southern District of New York
       500 Pearl Street
       New York, New York 10007                                                              ij
       BY ECF
                                                                 Re:       United Sta~s
                                                                           20 Cr. 521 (CI)
                                                                                             l.   Jaml Cahill
                                                                                                      I          !
       Dear Judge McMahon:                                                              t             :          I
                       In an Order dated May 25, 2021, the Court grated defendant ames dahill's d•cahill'')
       motion to be permitted to live at his home in Long Beach, New York from Ju(y 1, 20~1 thro~h Labor
       Day. Living at this location has beneficial to both Cahill's physical and p,1ental 1health. j For this
       reason, Cahill respectfully requests that he be ermitted to continue to live in Lon Beacl\ throu h                             ;
       OctoberW,2021. He as een fully compliant with all conditions of his r lease. j Pretria~ Service
       ("PTS"), by United States Pretrial Service Officer Andrew Abbott, con'sen s to this applichtion and
       the government, by Assistant United States Attorney Jason Swergold, ldefersl to
       application.                                                            ,          I
                                                                                                     on this PT1                     \!
                                                                                                                                      !
                          Thank you for Your Honor's consideration of this reque~t.          I :      :           I
                                                                                                                  I
                                                                    Very truly yours,                             I



                                                                    Sanford Talkin

        cc:         AUSA Jason Swergold
                    AUSA Jun Xiang (by ECF)                                                 CISDC DNY.                           ' '
                    AUSA Danielle Sassoon (by ECF)
                    SA USA Laura de Oliveira (by ECF)
                                                                                            opcu,~1ENT           !.                   !
                    USPTO Andrew Abbott (by email)
                                                                                            E~ECTFo:-:r            ALLY FIL           p
                                                                                            D C#:,                                    ,
                                                                                        . D TE'IfILED:                          ZJ    2
